RELEASE AND SETTLEMENT AGREEMENT










This Mutual Release and Settlement Agreement (the “Agree­ment”) is entered into
as of August 21, 2009 and is by and between QualSec, a Wyoming corporation
(“QualSec” or the “Company”) and Arden Kelton (“Kelton”), an individual,
collectively, the Parties.







R E C I T A L S




WHEREAS, Kelton owns 15,300,000 shares of Qualsec, and is owed various amounts
from Qualsec for compensation; and




WHEREAS, Qualsec has determined not to continue its development of the
electronic olafactory device; and




WHEREAS, the parties hereto desire to arrange for the mutually satisfactory
termination of any obligations of the parties arising out of or relating to
Kelton’s association with the Company.




In consideration of the foregoing recitals, the parties agree as follows:




1.

Incorporation of Recital Paragraph.  The recitals are incorporated herein by
this reference.




2.

Consideration and Mutual Release.  In consideration of and subject to the terms
set forth in Section 3, QualSec on behalf of itself, its partners, successors,
assigns, agents, represen­tatives, employees, affiliates, and all persons acting
by, through, under or in consort with it, if any, hereby releases and discharges
Kelton and his assigns, agents, and all persons acting by, through, under or in
consort with him, if any, from any and all rights, causes of action, demands,
dam­ages, costs, loss of services, expenses and compensation what­soever,
claims, duties, obligations and actions which QualSec its above-mentioned
agents, successors, representatives and assigns now have, or as may hereinafter
arise against Kelton and his above-mentioned agents, successors and assigns,
arising out of or con­nected in any manner with the Kelton’s actions as Officer
and Director of QualSec.  




3.

Terms.  In settlement, Kelton hereby surrenders all right to shares in Qualsec
and forgives all amounts due to him by Qualsec.  Kelton will execute a stock
power in favor of QualSec Partners. Qualsec will assign all rights in the
electronic olafactory technology to Kelton as set forth on Exhibit A. The
parties hereby cancel the Consulting Agreement dated August 16, 2008.




4.

Miscellaneous.




4.1

This Agreement is freely and voluntarily executed by each party after having
been apprised of all relevant informa­tion and all data.  Each party, in
executing this Agreement, has not relied on any inducements, promises, or
representations made by any other party hereto, or their employees or agents,
and the execution of this Agreement does not represent an admission of liability
on the part of any party hereto.




4.2

In the event that legal proceedings are commenced to enforce or interpret any of
the terms or conditions of this Agreement, or for breach of any such terms and
conditions, the losing party in such proceeding shall pay to the prevailing
party such reasonable sums for attorneys' fees and costs incurred as may be
fixed by the court or jury in addition to any other relief to which it may be
entitled.




4.3

This Agreement is to be governed by, and construed in accordance with, the laws
of the State of Wyoming.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


















/s/ Joel Hand



/s/ Arden Kelton                                






By:  Joel Hand

Arden Kelton

Chief Executive Officer

QualSec

















EXHIBIT A




FOR VALUE RECEIVED, Qualsec, a Wyoming corporation, hereby assigns all right,
title and interest in and to the electronic olafactory technology owned by
Qualsec, including without limitation, all copyrights, drawings, technical
specifications, patent rights (including patent application ____________) and
other intellectual property; any tooling, equipment, or other physical assets
generated or acquired by Qualsec in connection with the development of such
technology; any contract rights; any causes of action or claims against any
third party (eg. Dr. Pegg); prototypes, mockups, or other representations of the
technology (the “Technology”) to Arden A. Kelton, PhD.




Further, Qualsec agrees not to compete with or enter the electronic sensor
business for 10 years after the date hereof, and to preserve the confidentiality
of the Technology. Dr. Kelton shall have the power to enforce this paragraph by
injunctive action in any court in the state of Utah. Qualsec will execute any
additional instrument requested by Dr. Kelton to effect this assignment.







QUALSEC







_______________________________

Joel Hand, President























IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
15,300,000  shares of common stock of Qualsec represented by certificate no.
1042 in its name on the books of said corporation to Qualsec Partners.




The undersigned hereby irrevocably constitutes and appoints
________________________ as its attorney to transfer the said stock on the books
of the said company, with full power of substitution in the premises.




Dated:  August 6, 2009













___________________________________

Dr. Arden A. Kelton







IMPORTANT – READ CAREFULLY




The signature to this Power must correspond

 with the name as written upon the face of the

 certificate in every particular without alteration

 or enlargement or any change whatever.





















